             Case 1:19-cr-10081-IT Document 802 Filed 09/15/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                    No. 19-cr-10081-IT
        v.

 GORDON ERNST

         Defendant


                           JOINT MOTION FOR RULE 11 HEARING

        The United States and Defendant Gordon Ernst respectfully move for a hearing under

Federal Rule of Criminal Procedure 11. As grounds for this motion, the parties state that the

defendant has signed a plea agreement indicating that he wishes to plead guilty to Counts Four

through Seven and Twenty-One of the Second Superseding Indictment in this case.

        The defendant also requests that the hearing be conducted by Zoom, given that the defendant

lives and works in Maryland and that the COVID-19 pandemic continues. The government does not

object to this request.

                                               Respectfully submitted,

                                               NATHANIEL R. MENDELL
                                               Acting United States Attorney

                                       By:     /s/Kriss Basil
                                               KRISTEN A. KEARNEY
                                               LESLIE A. WRIGHT
                                               KRISS BASIL
                                               Assistant United States Attorneys
          Case 1:19-cr-10081-IT Document 802 Filed 09/15/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants .

                                              /s/Kriss Basil
                                              KRISS BASIL
                                              Assistant United States Attorney


Date: September 15, 2021




                                                 2
